internal_revenue_service appeals_office market st suite philadelphia pa release number release date date date a b uil - certified mail dear department of the treasury person to contact employee d number tel fax refer reply to in re eo determination tax period s ended uil form required to be filed employer_identification_number last day to file a petition with the united_states tax_court not applicable jun this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc from federal_income_tax under sec_501 our adverse determination was made for the following reason s is determined that you do not qualify as exempt c effective date it you have not demonstrated that you are organized and operated exclusively for charitable educational or other exempt purposes as required by section ode your operation of bingo_games and sale c of the internal revenue c these activities are conducted regularly of pull-tabs is your primary activity d your education activities are insubstantial several times a week and year-roun and conducted on an irregular and infrequent basis and participated in by only a very small number of your members therefore you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization contributions to your organization are not deductible under code sec_170 you are required to file federal inco should file these returns within da me tax returns on the form indicated above you ys from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them tc this office you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown above sincerely charles fisher team manager enclosure notice - helpful contacts for your ‘deficiency notice’ aia a e c i t e f t a sever e o j d n g defartment of the treasury internal_revenue_service washington d c tax exempt anc government entities civision date legend m society n camp x veterans y combatant z war dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does the applicant m qualify for exemption under sec_501 of the code or is exemption precluded by the fact that applicant’s primary activity is the conduct_of_a_trade_or_business for profit facts you m were incorporated in june that you were originally chartered in as a nonprofit corporation under the name n you stated and operated as an unincorporated association before originally you were funded largely by membership dues however you decided to start using bingo as a means of fund-raising in x which holds a group exemption under code sec_501 you stated however that your that you cannot be covered under their group exemption parent organization advised you in due to your involvement in bingo you state that x has several other chapters in your state but that you are the only chapter using bingo for fundraising in you filed an amendment with the state of you indicated that you are an official chapter of the that changed your name to m page you are membership_organization wnose membership is limited to male descendants of members of y military or governmentai organizations you also have an associate member’ category whicn does not require such descent according to the jaws of your state governing bingo and raffles no person except an active member of the organization to which the license is issued or an auxiliary organization is allowed to hold operate or conduct any games of chance under this license the only exception is for persons who are bookkeepers or accountants you advised that you have one life member regular members and two associate members however you have also associate members are usually persons researching their y lineage classified an unspecified number of persons who work as paid employees in your bingo operations as associate members you stated that these individuals hold membership strictly for bingo operations that they cannot vote or hold office and that you are unable to provide specific information on the number of such associate members over the years due to frequent turnover letter sent with form_1023 that you usually have around among bingo workers you stated in a workers per bingo session working on a rotating basis according to a copy of a state report that you provided for one monthin associate member category in addition to a non-member bookkeeper one of your officers serves as bingo manager of your organization for one year or less you sponsor bingo_games three nights per week year-round except on certain holidays you also sell pull-tabs during bingo sessions these games are held in a commercial bingo hall also used by other organizations that sponsor bingo you also purchase or rent bingo and pull-tab supplies and equipment from the owner of the bingo hall you pay a fixed rate per session for use of these premises around half of your bingo workers at that time had been members at that time you had bingo workers in the according to income statements sent after form_1023 was filed during the years ended bingo and pull- through tabs totaling dollar_figure _ of this amount payments identified as sonsisting of dollar_figure averaging around your total expenditures over this period totaled dollar_figure charity or charity donations totaled dollar_figure there were no charity payments in or payments for bingo and pull-tabs prizes totaled dollar_figure relating to gaming rent security bingo workers’ salaries supplies and equipment etc totaled dollar_figure sufficiently identified to determine whether they related to gaming or to your stated educational_purposes your net_income after all expenses including charity payout averaged around dollar_figure per year you indicated in your application that you had no physical assets and less than dollar_figure cash when you filed form_1023 substantially_all other expenses either related to gaming operations or were not of gross_receipts each year other expenses identified as anddollar_figure in in20 in revenues from pull-tabs accounted for workers selling pull-tabs varies from session to session not provided any breakdown of expenses relating to pull-tabs operations in and pull-tab supplies and equipment rental were listed but all salaries were reported as the financial information you provided did of gross_receipts you indicated that the number of or in in form_7023 vou characterizec al of your gaming revenues as receipts from activities bingo relating to your exempt purposes page in through ‘alone net_income from pull-tabs was over dollar_figure although you did not provide sufficient information to determine completely accurate allocation of expenses between bingo and pull-tabs the available information tends to indicate that your pull- tabs sales require minimal additional resources since you use the same premises and workers as for your bingo_games after subtracting prize payout and expenses specifically identified as relating to pull-tab operations your net_income from pull-tabs constituted almost year period 20' appears that you have not been paying taxes on any of your income you reported no sources of income other than bingo and pull-tabs in your financial statements you either in form_1023 or in subsequent correspondence stated that you had a separate membership account to collect dues from your members and that a portion of these dues is remitted to your national organization however you did not provide any income and expense information for this account website you stated that dues are currentlydollar_figure that these dues are used in part to provide a subscription to a bi-monthly magazine the information you provided concerning the number of members you have it appears that membership dues would produce no more than a few hundred dollars a year accordingly omission of this income does not materially affect the above computations per year after a one-time dollar_figure registration fee and based on on your page on your state organization’s in your letter dated july over the four- it _ based on the figures you provided at least _ activities over the last four years representing most unclassified expenses such as funds were documented as having been used for charity accounting fees bank charges and returned check fees also appeared to relate primarily to your gaming activities of your gross_receipts less than was spent in the conduct of gaming of your you did not provide a specific narrative description of your activities in your initial application form copy of a you provided only copies of your articles of incorporation and bylaws and a amendment stating that funds raised from bingo were to be used for donations to persons organizations training education re-enactment events insurances for re-enactors per_diem travel and cultural events you stated in a letter sent with form_1023 that you promote z education to the general populace food to the needy and assistance to y and other re-enactors inaletterdated however you provided only a copy of your lease for bingo operations in response to another inquiry concerning compensation you stated that all salaries paid are for work related to bingo you were asked where your administrative activities are conducted letter you were also asked to provide more detail concerning your overall in our activities especially those activities related to your stated charitable and educational functions you to widows of your members that you make stated that you make one-time cash payments of as an example you mentioned a shooting club donations to other organizations of up to dollar_figure a year to the lodge where we hold our meetings that you may pay up to that you pay up to dollar_figure for accident insurance for organizations involved in re-enactments that you provide funds dollar_figure for supplies lodging and per_diem costs for individuals involved in re-enactment events and that you provide monies to the hospitals the sick for z monuments and y graves page you were askec how many of your members generally participate in our letter datec july on regular basis in activities that you conduct otner than bingo how often you hold membership meetings or other functions for your members anc where such activities are held we also asked you to indicate how much of your funds were usec for these activities in the last three years and to show where these expenditures were reflected in your financial statements you stated that three of your members are re-enactors and that you are assisted by others in re- enactment events living history events and other unspecified cultural events you stated that you also provide data to the state concerning soldiers killed in other wars and that you aid in locating z graves in your state and provide research services through your website however you have only a webpage on your state organization's website and this indicates that research services are actually provided by the state organization you stated that in most cases you hold monthly meetings either at members’ homes or at the facilities of another organization where your commander is in your state or in other states you did not indicate how many of your members generally participate in the different activities or how often these activities are typically conducted and did not provide any of the information we requested concerning funds used for these purposes you stated that your other activities may take place at various locations a member you hold membership meetings you host bingo_games three nights a week throughout the year at most once a month and participate in other educational and historical functions on an irregular it is unclear how many of your full members regularly participate in these activities however basis several members are regularly and actively involved in the conduct of gaming and administrative most of your associate members who account for around functions relating to gaming activities half of your total membership are bingo workers who are not otherwise involved in your activities and presumably do not meet your regular membership requirements law sec_501 of the code provides in part for the exemption of corporations organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt under sec_501 of the code an organization must be organized and operated exclusively for one or more of the exempt purposes described in sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily in regarded as operated exclusively for one or more exempt_purpose only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more that an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_a_-1 of the regulations provides that an organization described in sec_501 shall submit with and as a part of an application filed after date a detailed statement of its activities in sec_4 provides that the internal_revenue_service will revproc_2008_9 r b recognize the tax-exempt status of an organization only if its application and supporting documents rage establish that it meets the particular requirements of the section uncer which exemption from federa income_tax ts claimed sec_1_501_c_3_-1 provides that a sec_501 organization may not be operated for the primary purpose of carrying_on_a_trade_or_business regulation sec_1_501_c_3_-1 provides that a trade_or_business is substantially related to exempt purposes when the business activity has a substantial causal relationship to the achievement of the exempt purposes moreover the conduct of the trade_or_business from which income is derived must contribute importantly to the accomplishment of the organization’s exempt_purpose regulation sec_1_513-1 provides that the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services code sec_513 states in part for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization code sec_513 provides that certain bingo_games are excluded from the definition of unrelated_trade_or_business for purposes of imposition of tax game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section bingo_game means any game of bingo of the type described above in which wagers are placed winners distributed in the presence of all persons placing wagers in that game this exception does not apply to pull tabs or similar games of chance regs d defines a bingo_game as a code sec_513 describes certain exceptions that indicate what is not considered an unrelated_trade_or_business these provisions state in relevant part the term does not include any trade or business- in which substantially_all the work is performed without compensation 71_tc_102 provides in part that the word exclusively does not mean solely or without exception an organization which engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial world family corp v commissioner t c neither the code regulations nor case law provide a general definition of insubstantial for purposes of c this is an issue of fact to be determined under the facts and circumstances of each particular case page inc v commissioner 26_tc_1126 the court held that the organization in hele the children was primarily operated to engage in commercial binge activities for profit furthermore the major portion of its contributions were for noncharitable purposes therefore the organization did not qualify for exemption under code sec_501 in p l l scholarship fund v commissioner t c the tax_court held that an organization that operated bingo_games to provide funds for scholarships did not qualify for exemption under code sec_501 the organization's bingo_games produced minimal net profits for scholarships and served as a means of attracting patrons to a business operated by its founders in make a joyful noise inc v commissioner t c memo 56_tcm_1003 the court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization’s exempt purposes the court held that the organization had failed to carry its burden of proving that its participation in bingo_games was an insubstantial part of its activities 326_us_279 holds that an organization that educates the public and local businesses about honest business practices has a purpose to advance the members’ business as well as an educational purpose when an organization carries out a non-exempt purpose substantial in nature it will destroy the exemption regardless of the number and importance of the truly exempt purposes in revrul_73_127 1973_1_cb_221 it was held that an organization operating a cut-rate grocery store serving residents of a poverty area in which some employees were disadvantaged persons undergoing job training did not qualify for exemption while the job-training phase of the operation was held to be charitable it was concluded that the primary purpose of the organization was the operation of a trade_or_business notwithstanding the absence of profit application of law while your stated purposes are educational within the meaning of code sec_501 and you do engage in activities that further these educational_purposes you have not demonstrated that either the time or funds devoted to such activities are sufficient to support a conclusion that you are operated exclusively for exempt purposes even if one adopts a best case scenario and assumes that all expenditures not clearly connected to gaming activities are exempt_function expenditures less than of your gross_receipts were used for exempt purposes over the last four years the actual figure appears to be closer to you were asked several times to provide more detailed information and documentation concerning the amount of both time and funds spent in educational activities and how many of your members participate in these activities but provided your classification of bingo workers as associate members also appears no specific information to be an attempt to circumvent state law regulating bingo operations you are similar to the organizations described in make a joyful noise inc v commissioner help the children inc v commissioner and p l l scholarship fund v commissioner these cases involved organizations engaged primarily in fund-raising activities through bingo_games fage7 the courts held that none of these organizations qualified for exemption under sec_501 of the internal_revenue_code because they were noi cperatec exclusively for exempt purposes as in the better business bureau case your non-exempt activities of conducting bingo_games are more than an incidental and insubstantial part of your overall activities discussed in revrul_73_127 your business activities exceed the scope of being merely an adjunct to your educational and charitable activities like the organization applicant’s position you contend that your purposes and activities are exclusively educational and that your bingo operations are merely a means of raising funds for your exempt_function activities such as participating in reenactments research and supporting and participating in your parent organization's educational projects service response to applicant’s position your gaming operations are not merely incidental to your exempt functions bingo and other gaming activities are conducted several times a week year-round by a paid staff that substantially exceeds your active bona_fide membership in contrast your educational activities are for the most part conducted on an irregular and infrequent basis and participated in by only a small number of your members the available information indicates that operation of bingo_games and associated sale of pull-tabs is your primary activity and that gaming activities are not primarily conducted as a means of raising funds for educational functions this is evidenced by the fact that bingo_games have produced minimal net profits and that you were unable to show that any significant amount of bingo proceeds were used for exempt purposes in several years yet you have continued to operate bingo_games for more than ten years conclusion we conclude that you m do not qualify for exemption under code sec_501 on the grounds that you are primarily operating a trade_or_business page appeal rights you have the right tc file a protest if you believe this determination ts incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters page please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication robert s choi director exempt_organizations rulings agreements
